Citation Nr: 1721723	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1971 to September 1975, from June 1976 to September 1982, from February 1988 to May 1988, and the Army National Guard from November 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  The January 2012 rating decision denied the Veteran's claim of entitlement to service connection for sleep apnea and the August 2012 rating decision denied the claim of entitlement to service connection for hypertension.  

The Veteran was scheduled for a Travel Board hearing in April 2017.  The Veteran withdrew his request in an April 2017 statement.  As such, the Board will proceed to adjudicate the claims currently on appeal.  


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of entitlement to service connection for sleep apnea is requested.

2.  In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of entitlement to service connection for hypertension is requested.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew his claims of entitlement to service connection for sleep apnea and hypertension in an April 2017 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.










	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


